UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 17-6654


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

PHILLIP EDMUND BARNARD, JR.,

                   Defendant - Appellant.



                                     No. 17-6655


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

PHILLIP EDMUND BARNARD, JR.,

                   Defendant - Appellant.



Appeals from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:15-cr-00060-LMB-1; 1:16-cv-01283-
LMB)


Submitted: October 31, 2017                               Decided: November 9, 2017
Before NIEMEYER, KING, and KEENAN, Circuit Judges.


No. 17-6654, affirmed; No. 17-6655, dismissed by unpublished per curiam opinion.


Phillip Edmund Barnard, Jr., Appellant Pro Se. Uzo Enyinnaya Asonye, Christopher John
Catizone, Assistant United States Attorneys, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       In these consolidated appeals, Phillip Edmund Barnard, Jr., seeks to appeal the

district court’s orders denying relief on his motion for recusal and on his 28 U.S.C. § 2255

(2012) motion. With respect to the district court’s order denying relief on Barnard’s motion

for recusal, we have reviewed the record and find no abuse of discretion in the district

court’s denial of relief. See United States v. Stone, 866 F.3d 219, 229 (4th Cir. 2017)

(stating standard of review). Accordingly, we affirm the order in No. 17-6654 for the

reasons stated by the district court. United States v. Barnard, No. 1:15-cr-00060-LMB-1

(E.D. Va. Apr. 14, 2017).

       Turning to Barnard’s appeal of the district court’s order denying relief on his § 2255

motion, the order is not appealable unless a circuit justice or judge issues a certificate of

appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate of appealability will not

issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2012). When the district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists would find that the district court’s

assessment of the constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S.

473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district

court denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable and that the motion states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85. We have independently

reviewed the record and conclude that Barnard has not made the requisite showing.

Accordingly, in No. 17-6655, we deny a certificate of appealability and dismiss the appeal.

                                              3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                            No. 17-6654 - AFFIRMED
                                                            No. 17-6655 - DISMISSED




                                          4